DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Response to Amendment
The amendment filed on 5/27/2022 has been entered. Claims 1, 3-9, and 11-22 remain pending in the present application. Claims 2 and 10 have been cancelled and claims 21-22 are new claims. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-9, 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826) in view of Husted et al. (US Patent 5,845,149). 

	Regarding Claims 1 and 17; Kasuke teaches; An industrial controller configured to coordinate execution of an external processing device with the industrial controller, the industrial controller comprising: (Kasuke; at least Abstract; paragraphs [0014] and [0021]; disclose a PLC (industrial controller) for controlling an apparatus that is in communication with a plurality of additional PLC’s (i.e. PLC(2), PLC(3), etc.) (i.e. external processing devices) which utilizes information gathered by the additional PLC’s when performing controlling operations)
a memory device operative to store a control program, metadata, and a plurality of data fields; (Kasuke; at least paragraph [0017]-[0019]; disclose wherein the PLC stores (i.e. contains a memory device) that stores a user program (i.e. control program) and further contains a program organization unit which locally stores subroutines (i.e. data structures) that are performed specifically by the PLC it is loaded onto)
the metadata defines the external processing device and communication between the external processing device and the industrial controller, and (Kasuke; at least paragraphs [0039], [0046]-[0047], and [0051]; disclose a POU list database (i.e. table) which stores data defining the function of the POU (metadata) and a communication address of the corresponding PLC device that can perform the POU, thus providing a list of all external devices and POU’s associated with each in the database and how to access and communicate with them based on an associated communication address)
the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table; (Kasuke; at least paragraphs [0019]-[0021]; disclose wherein the plurality of data fields includes, for example, a temperature data structure that is utilized by the control program for actuating a PLC device)
a processor operative to execute the control program, wherein the control program includes at least one proxy instruction to be executed on an external processing device; (Kasuke; at least paragraph [0017]; disclose wherein the user program (i.e. control program) stored on the PLC (which it is commonly known in the art to contain a processor) includes calling commands within the control program to query the POU subroutines (i.e. proxy instructions that are performed on the external PLC’s) of other PLC’s during execution of the control command)
the control program includes a plurality of additional instructions other than the at least one proxy instruction, (Kasuke; at least paragraph [0023]; disclose wherein the control program includes a plurality of instructions for the PLC to perform and performs the proxy instruction when specifically called in the control program among the plurality of additional instructions)
and an inter-processor interface operative to integrate execution of the at least one proxy instruction on the external processing device with execution of the plurality of additional instructions on the processor, wherein: (Kasuke; at least Abstract; paragraphs [0020]-[0021], [0023], and [0048]; disclose a name solution processing part (20) and POU communications service (13) in each PLC used for communicating (i.e. interface for communicating to the external PLC’s to perform the subroutines/proxy instructions as instructed in the control program) and wherein the external PLC’s perform execution of the proxy instruction based on the communication from the originating PLC and wherein the proxy instruction is contained within a user program which includes a plurality of additional instructions)
the at least one proxy instruction obtains the metadata defining the external processing device and communication between the external processing device and the industrial controller, (Kasuke; at least paragraphs [0017], [0039], and [0048]-[0049]; disclose wherein system includes a POU list database in which each proxy instruction POU contains data defining the subroutine as well as the external device capable of performing the selected subroutine and further an associated communication address location of the PLC device capable of performing the selected subroutine so that when called upon, the correct PLC device is communicated with and performs the proxy function)
the at least one proxy instruction identifies data from the plurality data fields, wherein the data is required for execution of the corresponding proxy instruction, (Kasuke; at least paragraphs [0020]-[0021] and [0024]-[0026]; disclose wherein the POU subroutine/proxy instruction called for in the control program is read by the PLC running the control program, the PLC acquires the appropriate POU subroutine from a database which contains address information for the target external PLC as well as well as the function to perform and data to gather and wherein the subroutine grabs data (i.e. in the cited example a temperature data is collected) from a data field for use in executing the proxy instruction)
the inter-processor interface reads the data from the memory device and transmits the data to the external processing device according to the communication defined in the metadata, (Kasuke; at least paragraph [0020], [0023]-[0025], and [0039]; disclose wherein PLC running the control program reads the subroutine/proxy instruction data from the database and transmits a calling to have the desired function performed by the targeted external PLC and wherein the metadata includes a database of associated communication addresses for each subroutine such that communication is defined in the metadata based upon the communication address)
and the inter-processor interface receives a response from the external processing device indicating a status of processing the at least one proxy instruction. (Kasuke; at least paragraphs [0028]-[0030]; disclose wherein when the external PLC finishes execution of the subroutine/proxy instruction, providing the result back to the requesting PLC).
Kasuke appears to be silent on; a memory device operative to store a control program, metadata, and a plurality of data fields;
the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table;
at least one of the plurality of additional instructions is configured to access data in the plurality of data fields during execution on the processor;
However, Chow teaches; a memory device operative to store a control program, metadata, and a plurality of data fields; (Chow; at least paragraph [0006]; disclose a system and method for proxy execution of a program on a secondary device based on communication from a primary device and wherein the secondary device includes a memory for storing a plurality of input instructions in which the office is interpreting as a plurality of data fields to be accessed and used by the control program)
at least one of the plurality of additional instructions is configured to access data in the plurality of data fields during execution on the processor; (Chow; at least paragraph [0006]; disclose wherein the secondary device stores respective control inputs (i.e. plurality of data fields) which is accesses to utilizing when executing the control instruction to generate a plurality of output data based on execution of the proxy instruction using the plurality of inputs and wherein the output data is sent back and used by the additional instructions of the control routine on the primary controller)
Kasuke and Chow are analogous art or from the same field of endeavor of proxy instruction control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including a plurality of data fields for use by the proxy instruction as taught by Chow with the known system of an industrial proxy execution and control system as taught by Kasuke to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for executing a task on a secondary system utilizing a specific set of data integral to the process being performed. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
The combination of Kasuke and Chow appear to be silent on; the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table;
However, Husted teaches; the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table; (Husted; at least Fig. 5; column 2, lines 30-49; disclose a system and method for an industrial controller in which the system includes utilizing a plurality of data fields and in particular, an I/O map table which is utilized by the industrial controller for implementing designated control programs (i.e. the proxy control programs as disclosed by Kasuke and Chow)).
Kasuke, Chow, and Husted are analogous art or from the same field of endeavor of proxy industrial control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including a plurality of data fields such as an I/O map table as taught by Husted with the known system of an industrial proxy execution and control system as taught by Kasuke and Chow to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for improving portability of the control program in the instance in which various control modules/devices are moved around within a system as the I/O table will allow for easy connection and identification of the device the controller is set to control as taught by Husted (column 2, lines 38-42). 

Regarding Claim 9; Kasuke teaches; A method of coordinating execution of an external processing device with an industrial controller, the method comprising the steps of: (Kasuke; at least Abstract; paragraphs [0014] and [0021]; disclose a PLC (industrial controller) for controlling an apparatus that is in communication with a plurality of additional PLC’s (i.e. PLC(2), PLC(3), etc.) (i.e. external processing devices) which utilizes information gathered by the additional PLC’s when performing controlling operations)
executing a plurality of control instructions on a processor of an industrial controller, wherein the plurality of control instructions access data from a plurality of data fields stored in memory of the industrial controller; (Kasuke; at least paragraphs [0017] and [0023]; disclose wherein the PLC (i.e. industrial controller) stores and executes a user program (i.e. plurality of control instructions to be performed by the industrial controller))
the plurality of control instructions includes at least one proxy instruction, and the plurality of control instructions includes a plurality of additional instructions other than the at least one proxy instruction; (Kasuke; at least Abstract; paragraphs [0020]-[0021], [0023], and [0048]; disclose a name solution processing part (20) and POU communications service (13) in each PLC used for communicating (i.e. interface for communicating to the external PLC’s to perform the subroutines/proxy instructions as instructed in the control program) and wherein the external PLC’s perform execution of the proxy instruction based on the communication from the originating PLC and wherein the proxy instruction is contained within a user program which includes a plurality of additional instructions)
the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table; (Kasuke; at least paragraphs [0019]-[0021]; disclose wherein the plurality of data fields includes, for example, a temperature data structure that is utilized by the control program for actuating a PLC device)
executing the at least one proxy instruction on the processor of the industrial controller, wherein: the at least one proxy instruction defines at least one function to executed on an external processing device, (Kasuke; at least paragraph [0017]; disclose wherein the user program (i.e. control program) stored on the PLC (which it is commonly known in the art to contain a processor) includes calling commands within the control program to query the POU subroutines (i.e. proxy instructions that are performed on the external PLC’s) of other PLC’s during execution of the control command)
the at least one proxy instruction obtains the metadata defining the external processing device and communication between the external processing device and the industrial controller, (Kasuke; at least paragraphs [0017], [0039], and [0048]-[0049]; disclose wherein system includes a POU list database in which each proxy instruction POU contains data defining the subroutine as well as the external device capable of performing the selected subroutine and further an associated communication address location of the PLC device capable of performing the selected subroutine so that when called upon, the correct PLC device is communicated with and performs the proxy function)
the shared data is required for execution of the at least one proxy instruction; (Kasuke; at least paragraphs [0017] and [0023]-[0024]; disclose wherein the user control program includes POU calling that identifies the required POU (proxy instruction) to be executed and sends the command to the appropriate PLC to access the shared data and is required for execution of the POU) 
reading the shared data with an inter-processor interface executing on the industrial controller responsive to executing the at least one proxy instruction; (Kasuke; at least paragraph [0020] and [0023]-[0025]; disclose wherein PLC running the control program reads the subroutine/proxy instruction data from the database and transmits a calling to have the desired function performed by the targeted external PLC)
reading metadata from the memory with the inter-processor interface responsive to executing the at least one proxy instruction, wherein the metadata defines the external processing device and communication between the external processing device and the industrial controller; (Kasuke; at least paragraphs [0019]-[0021], [0023]-[0025], and [0039]; disclose wherein the in response to execution of the proxy instruction, the metadata is read from memory and within the metadata a communication address is defined such that communication between the external device and controlling device is performed)
transmitting the shared data to the external processing device with the inter-processor interface according to the communication defined in the metadata; and (Kasuke; at least paragraphs [0020], [0023]-[0025], and [0039]; disclose transmitting the shared data to the external processing device and wherein the communication address is provided in the metadata)
receiving at the inter-processor interface a response from the external processing device indicating a status of executing the at least one function defined by the at least one proxy instruction. (Kasuke; at least paragraphs [0028]-[0030]; disclose wherein when the external PLC finishes execution of the subroutine/proxy instruction, providing the result back to the requesting PLC).
Kasuke appears to be silent on; executing a plurality of control instructions on a processor of an industrial controller, wherein the plurality of control instructions access data from a plurality of data fields stored in memory of the industrial controller;
the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table;
the at least one proxy instruction defines the data from the plurality of data fields, and wherein the data obtained by the at least one proxy instruction is shared data, and at least one of the plurality of additional instructions is configured to access the shared data;
However, Chow teaches; executing a plurality of control instructions on a processor of an industrial controller, wherein the plurality of control instructions access data from a plurality of data fields stored in memory of the industrial controller; (Chow; at least paragraph [0006]; disclose a system and method for proxy execution of a program on a secondary device based on communication from a primary device and wherein the secondary device includes a memory for storing a plurality of input instructions in which the office is interpreting as a plurality of data fields to be accessed and used by the control program)
the at least one proxy instruction defines the data from the plurality of data fields, and wherein the data obtained by the at least one proxy instruction is shared data, and at least one of the plurality of additional instructions is configured to access the shared data; (Chow; at least paragraph [0006]; disclose wherein the secondary device stores respective control inputs (i.e. plurality of data fields) which is accesses to utilizing when executing the control instruction to generate a plurality of output data based on execution of the proxy instruction using the plurality of inputs and wherein the output data is sent back and used by the additional instructions of the control routine on the primary device and wherein the input/output data stored in the data fields are shared between both devices)
Kasuke and Chow are analogous art or from the same field of endeavor of proxy instruction control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including a plurality of data fields for use by the proxy instruction as taught by Chow with the known system of an industrial proxy execution and control system as taught by Kasuke to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for executing a task on a secondary system utilizing a specific set of data integral to the process being performed. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
The combination of Kasuke and Chow appear to be silent on; the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table;
However, Husted teaches; the plurality of data fields includes at least one data structure utilized by the control program, the at least one data structure selected from a hardware table, a connection list, an association list, and an I/O table; (Husted; at least Fig. 5; column 2, lines 30-49; disclose a system and method for an industrial controller in which the system includes utilizing a plurality of data fields and in particular, an I/O map table which is utilized by the industrial controller for implementing designated control programs (i.e. the proxy control programs as disclosed by Kasuke and Chow)).
Kasuke, Chow, and Husted are analogous art or from the same field of endeavor of proxy industrial control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including a plurality of data fields such as an I/O map table as taught by Husted with the known system of an industrial proxy execution and control system as taught by Kasuke and Chow to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for improving portability of the control program in the instance in which various control modules/devices are moved around within a system as the I/O table will allow for easy connection and identification of the device the controller is set to control as taught by Husted (column 2, lines 38-42). 

Regarding Claims 3 and 11; the combination of Kasuke, Chow, and Husted further teach; The industrial controller of claim 2 wherein:
each of the at least one proxy instructions identifies one of the external processing devices in the table on which the corresponding proxy instruction is to be executed, (Kasuke; at least paragraphs [0014], [0025] and [0039]; disclose wherein the POU list database includes where the POU call function determines an address of the external device in which the desired POU instruction is stored on)
the inter-processor interface reads the metadata corresponding to the proxy instruction from the table when the control program executed the proxy instruction, and (Kasuke; at least paragraphs [0020]-[0021], [0025], [0039]; disclose wherein the originating PLC (i.e. inter-processor) reads the POU functional data (i.e. function the POU is to perform) from the POU list database when a POU call function is read during execution of the control program)
the inter-processor interface establishes a connection between the processor and the external processing device as a function of the metadata to transmit the data to the external processing device. (Kasuke; at least paragraphs [0020]-[0021]; disclose wherein the originating PLC establishes a connection to transmit a POU call function to the designated remote PLC (external processing device) in which the POU is to be performed).

Regarding Claims 6, 14, and 20; the combination of Kasuke, Chow, and Husted further teach; The industrial controller of claim 1 wherein:
the external processing device is operative to change the data obtained from the plurality of data fields during execution of the at least one proxy instruction, (Kasuke; at least paragraphs [0019]-[0020]; disclose wherein the external processing device (i.e. PLC(2) of the described example) receives a POU call to measure a temperature value and then provide the detected temperature value to a requesting device thus changing the data from a request for temperature to an actual temperature value and wherein Chow discloses that the secondary controller uses the inputs (i.e. plurality of data fields) and utilizes them to perform the proxy instruction and generate output values based on the execution of the proxy instruction)
the inter-processing interface is further configured to receive the changed data from the external processing device, and (Kasuke; at least paragraph [0020]; disclose wherein the requesting PLC(1) (inter-processing interface) receives and stores the temperature data measured by PLC(2))
the inter-processor interface writes the changed data to the plurality of data fields in the memory device of the industrial controller. (Kasuke; at least paragraph [0020]; disclose storing the received temperature in the memory of PLC(1) and wherein Chow discloses providing the outputs to report back and update the data fields based on the result of the execution of the proxy instruction).

Regarding Claims 7 and 15; the combination of Kasuke, Chow, and Husted further teach; The industrial controller of claim 1 wherein the at least one proxy instruction includes at least on user definable field, wherein the at least one user definable field is configured when the control program is developed. (Kasuke; at least paragraph [0023]; disclose wherein a user can define which POU to call when creating a user program to be executed by the industrial controller).

Regarding Claims 8 and 16; the combination of Kasuke, Chow, and Husted further teach; The industrial controller of claim 1 wherein the external processing device is selected from one of a processing device physically external to the industrial controller, a processing thread executing in parallel on the processor with a thread executing the control program, and a module insertable into a chassis of the industrial controller. (Kasuke; at least paragraphs [0014] and [0020]; disclose wherein the external processing device is selected form a processing device physically external to the industrial controller).

Regarding Claim 18; the combination of Kasuke, Chow, and Husted further teach; The processor module of claim 17 wherein:
the memory is further operative to store a table of external processing devices, the table defines metadata corresponding to each of the external processing devices in the table, (Kasuke; at least paragraphs [0039], [0046]-[0047], and [0051]; disclose a POU list database (i.e. table) which stores data defining the function of the POU (metadata) and an address location of the corresponding PLC device that can perform the POU, thus providing a list of all external devices and POU’s associated with each in the database)
each of the at least one proxy instructions identifies one of the external processing devices in the table on which the corresponding proxy instruction is to be executed, and(Kasuke; at least paragraphs [0014], [0025] and [0039]; disclose wherein the POU list database includes where the POU call function determines an address of the external device in which the desired POU instruction is stored on)
the processor is further operative to: read the metadata corresponding to the at least one proxy instruction from the table when the control program executes the proxy instruction, and (Kasuke; at least paragraphs [0020]-[0021], [0025], [0039]; disclose wherein the originating PLC (i.e. inter-processor) reads the POU functional data (i.e. function the POU is to perform) from the POU list database when a POU call function is read during execution of the control program)
establish a connection between the processor and the external processing device as a function of the metadata to transmit the data to the external processing device. (Kasuke; at least paragraphs [0020]-[0021]; disclose wherein the originating PLC establishes a connection to transmit a POU call function to the designated remote PLC (external processing device) in which the POU is to be performed).

Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826) in view of Husted (US Patent 5,845,149) in view of Fujimoto (US PGPUB 20060282550). 

Regarding Claims 4 and 12; the combination of Kasuke, Chow, and Husted appear silent on; The industrial controller of claim 1 wherein the at least one proxy instruction includes an in-process status bit and a complete status bit.
However, Fujimoto teaches; The industrial controller of claim 1 wherein the at least one proxy instruction includes an in-process status bit and a complete status bit. (Fujimoto; at least paragraph [0085]; disclose a system and method for a control apparatus which includes a bit pattern to represent a busy (i.e. in-process) status of an initialization procedure (i.e. proxy instruction of Kasuke) and wherein another bit pattern for representing when the procedure is complete).
Kasuke, Chow, Husted and Fujimoto are analogous art or from the same field of endeavor of controller process initialization and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including an in-process bit and complete bit as taught by Fujimoto with the known system of an industrial proxy execution and control system as taught by Kasuke, Chow, and Husted to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for determining the status of a task performance in a controlled system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Regarding Claims 5 and 13; the combination of Kasuke, Chow, Husted, and Fujimoto further teach; The industrial controller of claim 4 wherein the inter-processor interface is operative to set and reset the in-process status bit and the complete status bit for each proxy instruction as a function of the response received from the external processing device. (Kasuke; at least paragraph [0030]; disclose wherein the external processing device sends a response based on an execution of the POU performed on the device and Fujimoto (paragraphs [0085]-[0086]) disclose setting and resetting busy/complete bits as a procedure (i.e. execution of POU of Kasuke is performed) is in progress and after completed).

Regarding Claim 19; the combination of Kasuke, Chow, Husted, and Fujimoto further teach; The processor module of claim 17 wherein: the at least one proxy instruction includes an in-process status bit and a complete status bit, (Fujimoto; at least paragraph [0085]; disclose a system and method for a control apparatus which includes a bit pattern to represent a busy (i.e. in-process) status of an initialization procedure (i.e. proxy instruction of Kasuke) and wherein another bit pattern for representing when the procedure is complete)
and the processor is further operative to set and reset the in-process status bit and the complete status bit for each proxy instruction as a function of the response received from the external processing device. (Kasuke; at least paragraph [0030]; disclose wherein the external processing device sends a response based on an execution of the POU performed on the device and Fujimoto (paragraphs [0085]-[0086]) disclose setting and resetting busy/complete bits as a procedure (i.e. execution of POU of Kasuke is performed) is in progress and after completed).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826) in view of Husted (US Patent 5,845,149) in view of Brandes (US PGPUB 20140280528). 

Regarding Claims 21 and 22; the combination of Kasuke, Chow, and Husted further teach; The industrial controller of claim 1 wherein: at least one of the plurality of additional instructions is configured to change a state of the state machine, (Kasuke; at least paragraphs [0020]-[0022]; disclose wherein the additional instructions results in operating (i.e. changing a state) of an external apparatus)
the proxy instruction is configured to receive a change in the state from the external processing device, and the proxy instruction is configured to change the state of the state machine responsive to receiving the change in the state from the external processing device. (Kasuke; at least paragraphs [0020]-[0022]; disclose wherein the proxy instruction results in receiving a temperature measurement from the external processing device, and in response to the read data from the proxy instruction, further causing an operation of a machine in response to the received changed state).
The combination of Kasuke, Chow, and Husted appear silent on; the memory device is further operative to store a state machine,
However, Brandes teaches; the memory device is further operative to store a state machine, (Brandes; at least paragraph [0006]; disclose a state machine configuration system in which a user can program state machine configuration data (i.e. and where the state machine configuration data can be used in the POU instructions of Kasuke) associated with industrial controllers and wherein the updates and state control actions are stored and implemented by each unique controller)
Kasuke, Chow, Husted and Brandes are analogous art or from the same field of endeavor of controller process initialization and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including a state machine configuration incorporated within the controllers as taught by Brandes with the known system of an industrial proxy execution and control system as taught by Kasuke, Chow, and Husted to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide a means for a user to create role-based state machines to allow cooperation and smooth transition behavior between controllers in a process environment as taught by Brandes (paragraph [0008]).

Applicant’s arguments, see pages 10-13, filed 5/27/2022, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826) in view of Husted et al. (US Patent 5,845,149). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chand (US PGPUB 20070067458): disclose a system and method for utilizing a proxy server for monitoring and control of various components in an industrial process plant environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148